Case 1:19-cv-04886-JRS-TAB Document 69 Filed 06/15/21 Page 1 of 9 PageID #: 820




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

VIRGIL GRIFFIN,                             )
                                            )
                         Plaintiff,         )
                                            )
                    v.                      )   No. 1:19-cv-04886-JRS-TAB
                                            )
MICHAEL MITCHEFF, et al.                    )
                                            )
                         Defendants.        )

     Order Granting Defendants Christina Conyers, Isaac Randolph, and
             Dushan Zatecky's Motion for Summary Judgment

       Plaintiff Virgil Griffin, an Indiana inmate, brought this action under 42

 U.S.C. § 1983 alleging that defendants Christina Conyers, Isaac Randolph, and

 Michael Mitcheff violated his Eighth Amendment rights when they failed to

 reinstate breathing treatments that were discontinued by medical professionals.

 Ms. Conyers, Mr. Randolph, and Mr. Zatecky jointly moved for summary

 judgment. Because these individuals reasonably responded to Mr. Griffin's

 grievances, the motion for summary judgment, dkt. [59], is granted.

                          I. Summary Judgment Standard

       A court must grant summary judgment if "there is no genuine dispute as

 to any material fact and the movant is entitled to judgment as a matter of law."

 Fed. R. Civ. P. 56(a). A "material fact" is one that "might affect the outcome of

 the suit." Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The moving

 party must inform the court "of the basis for its motion" and specify evidence

 demonstrating "the absence of a genuine issue of material fact." Celotex Corp. v.

 Catrett, 477 U.S. 317, 323 (1986). Once the moving party meets this burden, the
                                        1
Case 1:19-cv-04886-JRS-TAB Document 69 Filed 06/15/21 Page 2 of 9 PageID #: 821




 nonmoving party must "go beyond the pleadings" and identify "specific facts

 showing that there is a genuine issue for trial." Id. at 324.

       In ruling on a motion for summary judgment, the Court views the evidence

 "in the light most favorable to the non-moving party and draw[s] all reasonable

 inferences in that party's favor." Zerante v. DeLuca, 555 F.3d 582, 584 (7th Cir.

 2009) (citation omitted). It cannot weigh evidence or make credibility

 determinations because those tasks are left to the fact-finder. See O'Leary v.

 Accretive Health, Inc., 657 F.3d 625, 630 (7th Cir. 2011). The Court need only

 consider the cited materials, Fed. R. Civ. P. 56(c)(3), and the Seventh Circuit

 Court of Appeals has assured the district courts that they are not required to

 "scour every inch of the record" for evidence that is potentially relevant to the

 summary judgment motion before them. Grant v. Trustees of Ind. Univ., 870 F.3d

 562, 573-74 (7th Cir. 2017).

       A dispute about a material fact is genuine only "if the evidence is such that

 a reasonable jury could return a verdict for the nonmoving party." Anderson, 477

 U.S. at 248. If no reasonable jury could find for the non-moving party, then there

 is no "genuine" dispute. Scott v. Harris, 550 U.S. 372, 380 (2007).

       Mr. Griffin failed to respond to the summary judgment motion.

 Accordingly, the facts alleged in the motion are deemed admitted so long as

 support for them exists in the record. See S.D. Ind. Local Rule 56-1 ("A party

 opposing a summary judgment motion must . . . file and serve a response brief

 and any evidence . . . that the party relies on to oppose the motion. The response

 must . . . identif[y] the potentially determinative facts and factual disputes that


                                          2
Case 1:19-cv-04886-JRS-TAB Document 69 Filed 06/15/21 Page 3 of 9 PageID #: 822




 the party contends demonstrate a dispute of fact precluding summary

 judgment."); Smith v. Lamz, 321 F.3d 680, 683 (7th Cir. 2003) ("[F]ailure to

 respond by the nonmovant as mandated by the local rules results in an

 admission.") This does not alter the summary judgment standard, but it does

 "[r]educe[] the pool" from which facts and inferences relative to the motion may

 be drawn. Smith v. Severn, 129 F.3d 419, 426 (7th Cir. 1997).

                           II. Facts and Background

 A. The Parties

       At all times relevant to the first amended complaint, Mr. Griffin was

 housed at Pendleton Correctional Facility ("PCF").

       Defendants Dushan Zatecky, Christina Conyers, and Isaac Randolph

 (hereinafter "State Defendants") were employed by the Indiana Department of

 Correction ("IDOC") during the time relevant to Mr. Griffin's complaint. Dkt. 30

 at ¶ 1. Mr. Zatecky served as Warden of PCF, Ms. Conyers was the Offender

 Grievance Specialist at PCF, and Mr. Randolph was the Offender Grievance

 Manager for IDOC. Id.

 B. Mr. Griffin's Medical Treatment

       After experiencing chest pains for over a year, Mr. Griffin received a

 prescription for breathing treatments in late August 2019. Dkt. 11 at 4. The

 prescription called for Mr. Griffin to receive a breathing treatment one or two

 times a day, as needed. Id. Despite having a prescription for breathing

 treatments and frequently requesting them, Mr. Griffin did not receive several




                                        3
Case 1:19-cv-04886-JRS-TAB Document 69 Filed 06/15/21 Page 4 of 9 PageID #: 823




 breathing treatments. 1 Id. He filed grievances and a tort claim notice related to

 the missed breathing treatments. Id. at 5. Eventually, Mr. Griffin's prescription

 for breathing treatments was discontinued. Id.

 C. Grievances Related to Denial of Breathing Treatments

        In September 2019, Mr. Griffin filed two formal grievances complaining

 that he did not receive breathing treatments on two separate occasions. Dkt. 61-

 2 at 10, 13. Ms. Conyers emailed Health Services Administrator ("HSA") Linda

 Frye about Mr. Griffin's complaints. Id. at 15. HSA Frye responded that she

 would "discuss with nurses regarding breathing treatments" and "also check to

 see what [Mr. Griffin's] pulmonary function test actually showed." Id. Ms.

 Conyers then responded to Mr. Griffin's grievance and stated there was "no other

 relief" she could offer. Id. at 9.

        Mr. Griffin appealed Ms. Conyer's response to his grievance. Id. at 5-7.

 Warden Zatecky's response to the appeal stated:

        I do not find evidence of anything other than a break down in
        communication. HSA Frye has stated that she has addressed the
        issue with her staff and will review your tests to ensure you are
        receiving the correct treatment.

        Based on this I find no further remedy is available.

 Id. at 4.




 1 Mr. Griffin has filed another complaint under 42 U.S.C. § 1983 related to the
 failure to provide the prescribed breathing treatments. See Griffin v. Holmes, et
 al., 1:19-cv-04440-JPH-MJD.
                                         4
Case 1:19-cv-04886-JRS-TAB Document 69 Filed 06/15/21 Page 5 of 9 PageID #: 824




         Mr. Griffin appealed Warden Zatecky's response to his grievance. Id. at 2-

 3. Mr. Randolph reviewed the documents and concurred with the responses. Id.

 at 1.

 D. Grievance Related to Discontinuation of Breathing Treatments

         In October 2019, Mr. Griffin filed a third formal grievance. Dkt. 61-3 at 11.

 He stated that his breathing treatments were being discontinued "because of

 orders from Central Office, which has nothing to do with providing me medical

 treatment." Id. Ms. Conyers asked HSA Frye for a response to Mr. Griffin's

 complaint. Id. at 13. HSA Frye said, "The Regional Medical Director reviewed all

 inmates that were on breathing treatments and discontinued several of them.

 You may submit a [health care request form] if you want to discuss this with a

 Provider." Id. Ms. Conyers denied Mr. Griffin's grievance based on the

 information provided by HSA Frye. Id. at 10.

         Mr. Griffin appealed the denial of his grievance to Warden Zatecky. Id. at

 5-7. He highlighted the fact that his breathing treatments were discontinued by

 the Regional Medical Director without examining Mr. Griffin. Id. at 7. Warden

 Zatecky's response to the appeal was as follows:

         I am not a medical professional and in cases such as this, I must
         rely upon the judgment of those staff that are. Based on the
         response from HSA Frye, your case has been reviewed and it is the
         Regional Medical Director's judgment that your breathing
         treatments [sic] are no longer necessary.

         Based on this I find no further remedy available at this time.

 Id. at 5.




                                           5
Case 1:19-cv-04886-JRS-TAB Document 69 Filed 06/15/21 Page 6 of 9 PageID #: 825




        Mr. Griffin appealed Warden Zatecky's response to his grievance. Id. at 3-

 4. Mr. Randolph denied this appeal, stating:

        After review of the medical record the facility response is accurate
        and appropriate at this time. It is not indicated that you need to
        have the required treatment that you are requesting. Should you feel
        the need for that type of treatment please contact the medical
        department via healthcare request form to be seen [and] evaluated
        if necessary.

        ...

        Your appeal was referred to the Division of Clinical Health Services
        for review. In consultation with Department Medical personnel, your
        records have been reviewed and care is appropriate at this time.

 Id. at 1.

                                   III. Analysis

        Mr. Griffin asserts that Ms. Conyers, Warden Zatecky, and Mr. Randolph

 displayed deliberate indifference to his serious medical needs when they failed

 to act on his grievances concerning his breathing treatments. Dkt. 11 at 6-7, 9-

 10. Ms. Conyers, Warden Zatecky, and Mr. Randolph seek summary judgment

 arguing that they reasonably responded to Mr. Griffin's grievances and justifiably

 relied on the decisions of medical professionals concerning Mr. Griffin's medical

 treatment.

        Because Mr. Griffin is a convicted prisoner, his medical treatment is

 evaluated under standards established by the Eighth Amendment's proscription

 against the imposition of cruel and unusual punishment. See Helling v.

 McKinney, 509 U.S. 25, 31 (1993). ("[T]he treatment a prisoner receives in prison

 and the conditions under which he is confined are subject to scrutiny under the

 Eighth Amendment."). The Eighth Amendment "protects prisoners from prison
                                         6
Case 1:19-cv-04886-JRS-TAB Document 69 Filed 06/15/21 Page 7 of 9 PageID #: 826




 conditions that cause the wanton and unnecessary infliction of pain." Pyles v.

 Fahim, 771 F.3d 403, 408 (7th Cir. 2014). "To determine if the Eighth

 Amendment has been violated in the prison medical context, [the Court]

 perform[s] a two-step analysis, first examining whether a plaintiff suffered from

 an objectively serious medical conditions, and then determining whether the

 individual defendant was deliberately indifferent to that condition." Petties v.

 Carter, 836 F.3d 772, 727-28 (7th Cir. 2016) (en banc). The defendants do not

 dispute that Mr. Griffin's need for breathing treatments constitutes a serious

 medical condition.

       "[D]eliberate indifference may be found where an official knows about

 unconstitutional conduct and facilitates, approves, condones, or 'turn[s] a blind

 eye' to it." Perez v. Fenoglio, 792 F.3d 768, 781 (7th Cir. 2015) (quoting Vance v.

 Peters, 97 F.3d 987, 992-93 (7th Cir. 1996)). An inmate's correspondence to a

 prison official may provide sufficient knowledge of a constitutional deprivation.

 Id. at 781-82. "[O]nce an official is altered to an excessive risk to inmate safety

 or health through [an inmate's] correspondence, refusal or declination to exercise

 the authority of his or her office may reflect deliberate disregard." Id. at 782.

       But if, upon learning of an inmate's complaints, a prison official

 reasonably responds to those complaints, the prison official lacks a "sufficiently

 culpable state of mind" to be deliberately indifferent. See Johnson v. Doughty,

 433 F.3d 1001, 1010-11 (7th Cir. 2006) (finding grievance counselor did not

 violate the Eighth Amendment where he researched inmate's complaint, learned

 that medical professionals had seen and diagnosed inmate with medical


                                          7
Case 1:19-cv-04886-JRS-TAB Document 69 Filed 06/15/21 Page 8 of 9 PageID #: 827




 condition and determined that surgery was not required); Burks v. Raemisch,

 555 F.3d 592, 594-95 (7th Cir. 2009) (affirming grant of summary judgment to

 prison complaint examiner who denied grievance as untimely "because she

 carried out her job exactly as she was supposed to"); see also Jackson v. Ill. Medi-

 Car, Inc., 300 F.3d 760, 765 (7th Cir. 2002) ("Even if he recognizes the

 substantial risk [to an inmate's health or safety], an official is free from liability

 if he 'responded reasonably to the risk, even if the harm ultimately was not

 averted.'" (quoting Farmer v. Brennan, 511 U.S. 825, 843 (1994)).

       Ms. Conyers, Warden Zatecky, and Mr. Randolph are entitled to summary

 judgment because the undisputed facts establish that they reasonably

 responded to Mr. Griffin's grievances. After receiving Mr. Griffin's grievances, Ms.

 Conyers investigated them by seeking input from HSA Frye. See dkt. 61-2 at 15;

 dkt. 61-3 at 13. Ms. Conyers used the information provided by HSA Frye to

 conclude that she could not provide additional relief. Both Warden Zatecky and

 Mr. Randolph reviewed all of the documentation before denying further relief.

 Dkt. 61-2 at 1, 4; dkt. 61-3 at 1, 5. Additionally, Mr. Randolph took the additional

 step of referring Mr. Griffin's grievance about the discontinuation of breathing

 treatments to the Division of Clinical Health Services for review. Dkt. 61-3 at 1.

 None of these defendants exhibited deliberate indifference to Mr. Griffin. See

 Johnson, 433 F.3d at 1010-11.




                                           8
Case 1:19-cv-04886-JRS-TAB Document 69 Filed 06/15/21 Page 9 of 9 PageID #: 828




                                 IV. Conclusion

       For the reasons discussed above, defendants Christina Conyers, Isaac

 Randolph, and Dushan Zatecky's motion for summary judgment, dkt. [59], is

 granted.

       No partial judgment shall issue at this time as Mr. Griffin's claims against

 defendants Lyn Frye and Michael Mitcheff remain pending. The clerk is directed

 to terminate Christina Conyers, Isaac Randolph, and Dushan Zatecky as

 defendants on the docket.

       IT IS SO ORDERED.

 Date: 6/15/2021



 Distribution:

 VIRGIL GRIFFIN
 998996
 PENDLETON - CF
 PENDLETON CORRECTIONAL FACILITY
 Electronic Service Participant – Court Only

 Douglass R. Bitner
 KATZ KORIN CUNNINGHAM, P.C.
 dbitner@kkclegal.com

 Rachel D. Johnson
 KATZ KORIN CUNNINGHAM, P.C.
 rjohnson@kkclegal.com

 Margo Tucker
 INDIANA ATTORNEY GENERAL
 margo.tucker@atg.in.gov




                                         9
